Judgment unanimously reversed on the law and new trial granted. Memorandum: Upon remittitur for a hearing pursuant to Batson v Kentucky (476 US 79), the hearing court found that the prosecutor had provided racially neutral reasons for his exercise of peremptory challenges to black potential jurors. In our view, this finding is not reliable and cannot be sustained. Almost four years had passed since defendant’s trial, the voir dire by the attorneys had not been recorded, and the Judge who had presided at the trial had died. The record of the hearing reveals that the memories of the remaining participants in *1021voir dire had dimmed, and the notes of the voir dire taken by the prosecutor were too sketchy and unenlightening to allow for effective review. Based on these circumstances, we reverse the conviction and grant a new trial (see, People v Scott, 70 NY2d 420, 426). (Resubmission of appeal from judgment of Supreme Court, Monroe County, Kennedy, J., at trial; Bergin, J., on suppression issue — murder, second degree.) Present— Doerr, J. P., Boomer, Green, Pine and Davis, JJ.